           Case 3:20-cv-00313-RS Document 46 Filed 01/12/21 Page 1 of 2



 1                                    UNITED STATES DISTRICT COURT
                                     NORTHERN DISTRICT OF CALIFORNIA
 2                                       SAN FRANCISCO DIVISION
 3
     ARSUS, LLC,                                           Case No. 3:20-CV-00313-RS
 4
                        Plaintiff,                         Judge Richard Seeborg
 5
            v.                                             JOINT STIPULATION CONTINUING
 6                                                         CASE MANAGEMENT
     TESLA, INC.,                                          CONFERENCE
 7
                        Defendant.
 8

 9
            This Stipulation is entered into by and among Plaintiff Arsus, LLC and Defendant Tesla, Inc.
10
     (collectively, “the Parties”), by and through their respective counsel. Pursuant to Civil Local Rule 6-
11
     2(a), the Parties, through their respective counsel, hereby stipulate, agree, and request the following
12
     ORDER:
13
            1.      The January 28, 2021 Initial Case Management Conference be taken off calendar due
14
                    to a scheduling conflict that has arisen for Tesla’s counsel.
15
            2.      The Initial Case Management Conference shall be rescheduled to February 11, 2021 or
16
                    at the first available time thereafter on which the Court can accommodate the
17
                    conference.
18
            IT IS SO STIPULATED.
19

20
     Dated: January 12, 2021                         /s/ Adam Pivovar
21                                                   COOLEY LLP
                                                     Adam Pivovar
22                                                   Counsel for Defendant Tesla, Inc.

23
     Dated: January 12, 2021                         /s/ Patrick Bright
24                                                   Patrick F. Bright
                                                     Counsel for Plaintiff Arsus, LLC
25

26

27

28

     Case No. 3:20-CV-00313-RS                        1.                                 JOINT STIPULATION
           Case 3:20-cv-00313-RS Document 46 Filed 01/12/21 Page 2 of 2



 1                                             ATTESTATION

 2          I, Adam Pivovar, attest that counsel for Plaintiff has concurred in this filing.

 3
                                                     /s/ Adam Pivovar
 4                                                     Adam Pivovar

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     CASE NO. 3:20-CV-00313-RS                        2.                                JOINT STIPULATION
